Title: Thomas Jefferson to Arthur S. Brockenbrough, 29 August 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
            Poplar Forest Aug. 29. 19.
          
          I inclose you a letter recommending a mr James Wade of Lynchburg for the conducting water to the University. I have other satisfactory information, of his skill, industry and fidelity to his engagements. he will undertake to work at the Philadelphia prices, whatever they are, altho’ he does not know what they are. he will come the moment you call for him but says the timber had better not be cut until the last of Sep. he considers white oak as far the best & most durable & prefers joining the logs by wrought iron boxes & iron hoops to on their ends. if you have no one engaged, you cannot do better than to employ him, and in that case he expects you will drop him a line, fixing the time when you would wish him to come. I salute you with great esteem & respect.
          
            Th: Jefferson
          
        